While it is true the appellant had not willfully violated the terms of his community control sanction, it is equally clear from the record the trial court unsuccessfully explored placement at Alvis House Volunteers of America, Appalachian Psychiatric Health Care System, the STOP, Guernsey County MRDD, Six County, Inc., and the Safer Society Program, in addition to placement with appellant's sister.
In spite of these efforts, there was no appropriate program where appellant could be placed.  What then could the court do but order appellant incarcerated?  It is regrettable that appellant's needs could not be met, but once the community resources have been exhausted, the court's alternatives to incarceration are gone.
I would overrule the Fourth Assignment of Error.